•
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT COURT
                                              souTrmiw dis:i)cT oF CALIFORNIA
                                          i " ,,, .•              ·~·· .
                   UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                      V.            ZOZO /1PR -b A         8ZFl>13offenses Committed On or After November I, 1987)

                      ALBERTO PEREA-PE~~f;~·,:'f:~c:\l'.;:::\f2;fl,\ff6fli:il:~e Number:         19CR5060-CAB
                                                .                rt)/ ..=..:..=..::,::;....;.;.;..;===---------------
                                                                       PAUL W. BLAKE
                                                                      D~ileliffifu t' s Attorney
    USM Number                        27135208[)Y:
    • -
    THE DEFENDANT:
    l2SI pleaded guilty to connt(s)        ONE (1) OF THE ONE-COUNT INFORMATION

    D   was found guilty on count( s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Connt
    Title & Section                    Natnre of Offense                                                                   Nnmber(s}
    8 USC 1326                         ATTEMPTED ENTRY AFTERDEPORTATION                                                        1




         The defendant is sentenced as provided in pages 2 through                  2         of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D      The defendant has been found not guilty on count(s)

    D      Count(s)              is                                              dismissed on the motion of the United States.
                   -------------
           Assessment : $100.00


    D      NTAAssessment*: $
           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    l2SI   No fine                 D Forfeiture pursuant to order filed                                              , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                           HON. Cat y Ann Bencivenga
                                                                           UNITED STATES DISTRICT JUDGE
•
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

         DEFENDANT:               ALBERTO PEREA-PEREZ (I)                                                   Judgment - Page 2 of2
         CASE NUMBER:             19CR5060-CAB

                                                          IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
         24MONTHS.




         •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
         •     The court makes the following recommendations to the Bureau of Prisons:




         •     The defendant is remanded to the custody of the United States Marshal.

         •     The defendant must surrender to the United States Marshal for this district:
               •   at _ _ _ _ _ _ _ _ AM.                        on _ _ _ _ _ _ _ _ _ _ _ _.......;._ _ _ _ __
               •    as notified by the United States Marshal.

               The defendant must surrender for service of sentence at the institution designated by the Bureau of
         •     Prisons:
               •    on or before
               •    as notified by the United States Marshal.
               •    as notified by the Probation or Pretrial Services Office.

                                                               RETURN
         I have executed this judgment as follows:

              Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

         at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                            By                    DEPUTY UNITED STATES MARSHAL
    II


                                                                                                              19CR5060-CAB
